Name: Commission Regulation (EC) No 2134/96 of 6 November 1996 amending Regulation (EC) No 3582/93 laying down detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products
 Type: Regulation
 Subject Matter: EU finance;  Europe;  marketing;  trade policy;  processed agricultural produce
 Date Published: nan

 7. 11 . 96 [ EN 1 Official Journal of the European Communities No L 285/ 15 COMMISSION REGULATION (EC) No 2134/96 of 6 November 1996 amending Regulation (EC) No 3582/93 laying down detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2073/92 of 30 June 1992 on promoting consumption in the Community and expanding the markets for milk and milk products ('), and in particular Article 4 thereof, Whereas Article 6 (2) of Commission Regulation (EC) No 3582/93 (2) provides that the competent body shall conclude contracts for the selected measures with the successful applicants within one month of notification of the decision to the Member States; whereas this time limit expired on 2 June 1996 for the marketing year 1995/96; whereas strikes by the public services in Greece have precluded the conclusion of such contracts within the deadline for the marketing year 1995/96; Whereas, as a result, a deadline of 31 December 1996 for the conclusion of the contract should be set for the marketing year 1995/96 in the case of Greece; whereas the delay in the conclusion of the contract will not neces ­ sitate a prolongation in the period for the accomplish ­ ment of the measures beyond the date that would other ­ wise have been applicable; Article 1 The following subparagraph is inserted after the first subparagraph of Article 6 (2) of Regulation (EC) No 3582/93 : 'However, for the marketing year 1995/96, in the case of Greece, the contracts for the selected measures with the successful applicants shall be concluded before 31 December 1996.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30 . 7. 1992, p . 67 . 0 OJ No L 326, 28 . 12 . 1993, p. 23 .